DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 Response to Amendment
The amendment filed 02/28/2022 has been entered. Applicant has amended claims 1-3, 5, 7, 8, 14, and 16. Applicant has canceled claim 18. Claim 19-24 have been added. Claims 1-17 and 19-24 are currently pending in the instant application. Applicant’s amendments have overcome each claim objection previously set forth in the Final Office Action mailed 12/27/2021.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 02/18/2022, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment to claims 1 and 14.
	Regarding the first lobe…
.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first lobe”, “second lobe” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second fold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is similarly rejected by virtue of its dependency on claim 5.
The term “sufficiently small” in claim 21 is a relative term which renders the claim indefinite. The term “sufficiently small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not state how small the internal diameter must be.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 7, 11-12, 14-16, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0287060 to Usuda et al. (hereinafter “Usuda”) and in view of CN104995907A to Handte et al. (hereinafter “Handte”) and EP 2677736 A1 to Segi et al. (hereinafter “Segi”). 
Regarding claim 1, Usuda discloses in Fig. 3 an endoscope ([0003]- The present invention relates to an imaging module and an endoscope) comprising: 
	a tip assembly having a proximal end opposite a distal end (Fig 3- distal end 20) and including: 
		 the longitudinal direction extending from the proximal end toward the distal end (Fig. 3);
		a camera assembly including a flexible printed circuit and a camera module (Fig. 2 - imaging device 12 & flexible wiring substrate 11), the camera module having an image sensor and a lens and extending in the longitudinal direction ([0026] - The imaging device 12 includes… a solid-state image sensing device; Fig. 2 - lens unit 13), the camera module having a proximal connection surface (see examiner’s annotated Fig. 2); and 
(Fig. 1-fixed portion 17), the proximal end comprising a longitudinal portion (Fig. 1-fixed portion 17), the distal end including a first lobe (Appendix- see first lobe in examiner’s annotated Fig. 2) extending laterally relative to a symmetry plane passing through a longitudinally extending center line of the camera module (Appendix -see symmetry plane in examiner’s annotated Fig. 2) 
	wherein the flexible printed circuit comprises a first portion overlapping the proximal connection surface (Fig. 2- mounting portion 11 a) and a first fold extending laterally, relative to the top-down direction, from the first portion and toward the proximal end (Appendix -see examiner’s annotated Fig. 2), and 
	wherein the first fold curves about the first lobe (Appendix -see examiner’s annotated Fig. 2).
Usuda does not expressly teach a working channel extending in a longitudinal direction, the longitudinal direction extending from the proximal end toward the distal end; the camera module positioned above the working channel in a top-down direction, the distal end including a first lobe extending laterally relative to a symmetry plane passing through a longitudinally extending center line of the working channel further than the camera module.
However, Handte teaches of an analogous endoscopic device including a working channel extending in a longitudinal direction, the longitudinal direction extending from the proximal end toward the distal end (Fig. 1- working channel 3);
	a camera assembly including a flexible printed circuit and a camera module (Fig. 1- assembly 1), the camera module positioned above the working channel in a top-down direction (Fig. 1- assembly 1), a flexible printed circuit support (Fig. 4- reinforcing body 14), the distal end including a first lobe (see examiner’s annotated Fig. 1) extending laterally relative to a (Fig. 1).

    PNG
    media_image1.png
    562
    614
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Usuda to include a working channel extending in a longitudinal direction, the camera module positioned above the working channel in a top-down direction, and the distal end including a first lobe extending laterally relative to a symmetry plane passing through a longitudinally extending center line of the working channel and a longitudinally extending center line of the camera module, as taught by Handte. It would have been advantageous to make the combination to achieve the smallest possible cross section, with respect to a predetermined sensor size (page 1 of Handte).
Furthermore, Segi teaches of an analogous endoscopic device including the distal end including a first lobe extending laterally further than the camera module (Fig. 1- resin 39 & solid-state image sensing device (22) & see examiner’s annotated Fig. 1).

    PNG
    media_image2.png
    456
    976
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first lobe of the device of Usuda, in view of Handte, to extend laterally further than the camera module, as taught by Segi. It would have been advantageous to make the combination to maintain stability of the configuration and easily reduce the diameter thereof ([0006] of Segi).
The modified device of Usuda in view of Handte and Segi will hereinafter be referred to as modified Usuda.
Regarding claim 2, modified Usuda teaches the endoscope of claim 1, and Usuda further discloses wherein the flexible printed circuit comprises a second portion extending proximally from the first fold (Appendix - see examiner’s annotated Fig. 2).
Regarding claim 3, modified Usuda teaches the endoscope of claim 2, and Usuda further discloses wherein the longitudinal portion of the flexible printed circuit support comprises lateral surfaces (Appendix - see examiner’s annotated Fig. 2), and wherein the second portion abuts one of the lateral surfaces of the longitudinal portion (Appendix - see examiner’s annotated Fig. 2)
Regarding claim 4, modified Usuda teaches the endoscope of claim 3, and Usuda further discloses wherein the flexible printed circuit support comprises a distal surface perpendicular to the symmetry plane and abutting the first portion of the flexible printed circuit (Fig. 2- fixed portion 17 & Appendix - see examiner’s annotated Fig. 2).
Regarding claim 5, modified Usuda teaches the endoscope of claim 3, and Usuda further discloses wherein the flexible printed circuit comprises a third fold connecting the first fold and the second portion (Appendix - see examiner’s annotated Fig. 2), the second fold abutting the flexible printed circuit support (Appendix - see examiner’s annotated Fig. 2).
Regarding claim 6, modified Usuda teaches the endoscope of claim 5, and Usuda further discloses wherein the first fold has a first folding axis and the second fold has a second folding axis, the first folding axis being parallel with the second folding axis, and wherein the first folding axis and the second folding axis are on opposite sides of a portion of the flexible circuit board (Appendix - see examiner’s annotated Fig. 2).
Regarding claim 7, modified Usuda teaches the endoscope of claim 3, and Usuda further discloses wherein the flexible printed circuit support comprises a second lobe extending laterally relative to the symmetry plane and opposite the first lobe (Appendix - see examiner’s annotated Fig. 2), wherein the flexible printed circuit comprises a second fold extending from the first portion and a third portion extending from the second fold (Appendix - see examiner’s annotated Fig. 2), wherein the second fold curves about the second lobe and the third portion abuts another of the lateral surfaces of the longitudinal portion (Appendix - see examiner’s annotated Fig. 2).
Regarding claim 11, modified Usuda teaches the endoscope of claim 2, and although Usuda discloses wherein the endoscope includes a housing enclosing a volume and having a circumferentially extending outer surface extending in the longitudinal direction (Fig. 3 - sleeve 21), the camera assembly being at least partly housed in the housing (Fig. 3 - sleeve 21), but neither Usuda nor Segi expressly teach the working channel being at least partly housed in the housing and comprising an opening in a distal surface of the housing.
However, Handte teaches of an analogous endoscopic device wherein the endoscope includes a housing enclosing a volume and having a circumferentially extending outer surface extending in the longitudinal direction (Fig. 1- distal central end portion 2), the working channel being at least partly housed in the housing and comprising an opening in a distal surface of the housing (Fig. 1- working channel 3), the camera assembly being at least partly housed in the housing (Fig. 1- assembly 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Usuda to include the working channel being at least partly housed in the housing and comprising an opening in a distal surface of the housing, as taught by Handte. It would have been advantageous to make the combination to achieve the smallest possible cross section, with respect to a predetermined sensor size (page 1 of Handte).
Regarding claim 12, modified Usuda, teaches the endoscope of claim 11, and although Usuda discloses a longitudinal centre axis, and wherein the first fold curves about a folding axis that is substantially perpendicular to the longitudinal centre axis, Usuda does not expressly teach wherein the working channel has a longitudinal centre axis.
However, Handte teaches of an analogous endoscopic device wherein the working channel has a longitudinal centre axis (Fig. 1-working channel 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Usuda to include the (page 1 of Handte).
Regarding claim 14, Usuda discloses a method to manufacture a tip assembly of an endoscope, the method comprising: 
	providing a camera module (Fig. 2 - imaging device 12) having an image sensor and a lens and extending in the longitudinal direction ([0026] - The imaging device 12 includes… a solid-state image sensing device; Fig. 2 - lens unit 13), the camera module having a proximal connection surface (Appendix - see examiner’s annotated Fig. 2); 
	connecting a first portion of a flexible printed circuit to the connection surface of the camera module (Fig. 2- mounting portion 11 a), the flexible printed circuit extending in a lateral direction, relative to a top-down direction, beyond the first portion (Fig. 2- flexible wiring substrate 11); 
	providing a flexible printed circuit support having a proximal end and a distal end (Fig. 1-fixed portion 17), the proximal end comprising a longitudinal portion (Appendix - see examiner’s annotated Fig. 2), the distal end including a first lobe extending laterally relative to a symmetry plane passing through a longitudinally extending center line of the camera module (Appendix - see first lobe in examiner’s annotated Fig. 2), 
	folding a portion of the flexible printed circuit that extends in the lateral direction into a first fold about the first lobe (Appendix - see examiner’s annotated Fig. 2), wherein the first fold is arranged proximally of the camera module connection surface (Appendix - see examiner’s annotated Fig. 2)
Usuda does not expressly teach the distal end including a first lobe extending laterally relative to a symmetry plane passing through a longitudinally extending center line of a working channel further than the camera module, and
	 positioning the camera module above the working channel to define the top-down direction.
However, Handte teaches of an analogous endoscopic device and method including a flexible printed circuit support having a proximal end and a distal end (Fig. 4 - reinforcement 14), the distal end including a first lobe (See examiner’s annotated Fig. 4) extending laterally relative to a symmetry plane passing through a longitudinally extending center line of a working channel (Fig. 3- working channel 3), and
	 positioning the camera module above the working channel to define the top-down direction (Fig. 3- assembly 1 & working channel 3).

    PNG
    media_image3.png
    562
    614
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Usuda to include the distal end including a first lobe extending laterally relative to a symmetry plane passing through a longitudinally extending center line of a working channel, and positioning the camera module above the working channel to define the top-down direction
Furthermore, Furthermore, Segi teaches of an analogous endoscopic device including the distal end including a first lobe extending laterally further than the camera module (Fig. 1- resin 39 & solid-state image sensing device (22) & see examiner’s annotated Fig. 1).

    PNG
    media_image2.png
    456
    976
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first lobe of the device of Usuda, in view of Handte, to extend laterally further than the camera module, as taught by Segi. It would have been advantageous to make the combination to maintain stability of the configuration and easily reduce the diameter thereof ([0006] of Segi).
The modified method of Usuda in view of Handte and Segi will hereinafter be referred to as modified Usuda.
Regarding claim 15, modified Usuda teaches the method of claim 14, and although Usuda discloses further comprising providing a housing having a volume therein and a circumferentially extending outer surface (Fig. 3- sleeve 21), wherein positioning the camera module above a working channel includes inserting the camera assembly at least partly in the housing from a proximal end of the housing (Fig. 3- sleeve 21)
However, Handte teaches of an analogous endoscopic device including positioning the camera module above a working channel (Fig. 1- assembly 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Usuda to position the camera module above a working channel, as taught by Handte. It would have been advantageous to make the combination to achieve the smallest possible cross section, with respect to a predetermined sensor size (page 1 of Handte).
Regarding claim 16, modified Usuda teaches the method of claim 15, and Usuda further discloses
	wherein the longitudinal portion of the flexible printed circuit support comprises lateral surfaces (Fig. 1-fixed portion 17) and the distal end further comprises a second lobe extending laterally opposite the first lobe (Appendix- see examiner’s annotated Fig. 2), the method further comprising: 
	abutting a distal surface of the distal end of the flexible printed circuit support onto the first portion of the flexible circuit board (Appendix- see examiner’s annotated Fig. 2), and 
	folding another portion of the flexible printed circuit that extends in the lateral direction into a second fold around the second lobe (Appendix- see examiner’s annotated Fig. 2).
Regarding claim 19, modified Usuda teaches the method of claim 16, and Usuda further discloses further comprising forming a second fold of the flexible printed circuit about the second lobe (Appendix- see examiner’s annotated Fig. 2), and abutting a third portion (Appendix- see examiner’s annotated Fig. 2), extending from the second fold, to another of the lateral surfaces of the longitudinal portion (Appendix- see examiner’s annotated Fig. 2)
Regarding claim 21, modified Usuda teaches the method of claim 14, and Usuda further discloses wherein the camera module, the flexible printed circuit, and the flexible printed circuit support form a camera assembly(Fig. 1- imaging device 12, flexible wiring substrate 11, and fixed portion 17), further comprising providing a housing having a circumferential wall that extends longitudinally and has an internal diameter (Fig. 3- sleeve 21), and inserting the camera assembly at least partly into the housing (Fig. 3), wherein the flexible printed circuit support comprises a second lobe extending laterally relative to the symmetry plane and opposite the first lobe (Appendix- see examiner’s annotated Fig. 2), and wherein the first lobe and the second lobe comprise cross-sections with corners adjacent the circumferential wall that are rounded (Fig. 2), wherein the internal diameter is sufficiently small that the camera assembly would not fit in the housing if the corners were not rounded (Fig. 2).
Regarding claim 22, modified Usuda teaches the endoscope of claim 1, and Usuda further discloses wherein the tip assembly includes a housing having a circumferential wall that extends longitudinally and has an internal diameter (Fig. 3- sleeve 21), the camera assembly being at least partly housed in the housing (Fig. 3- sleeve 21), wherein the flexible printed circuit support comprises a second lobe extending laterally relative to the symmetry plane (see examiner’s annotated Fig. 2) and opposite the first lobe, and wherein the first lobe and the second lobe comprise cross-sections with corners adjacent the circumferential wall that are rounded (see examiner’s annotated Fig. 2).
Regarding claim 23, modified Usuda teaches the endoscope of claim 22, and Usuda further discloses wherein the internal diameter of the circumferential wall of the housing is closer to the camera assembly than an intersection of a top surface of the camera assembly and a lateral extreme edge of the second lobe (Fig. 3- sleeve 21)
Regarding claim 24, modified Usuda teaches the endoscope of claim 1, and Usuda further discloses wherein the tip assembly includes a housing having a circumferential wall that extends longitudinally and has an internal diameter (Fig. 3- sleeve 21), the camera assembly being at least partly housed in the housing (Fig. 3 imaging device 12 & lens unit 13), wherein the flexible printed circuit support comprises a second lobe extending laterally relative to the symmetry plane and opposite the first lobe (Appendix- see examiner’s annotated Fig. 2), wherein the internal diameter of the circumferential wall of the housing is closer to the camera assembly than an intersection of a top surface of the camera assembly and a lateral extreme edge of the second lobe (Fig. 3- sleeve 21).
Claims 8 and 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0287060 to Usuda et al. (hereinafter “Usuda”) and in view of CN104995907A to Handte et al. (hereinafter “Handte”) and EP 2677736 A1 to Segi et al. (hereinafter “Segi”) and in further view of U.S. Publication No. 2022/0061630 to Yan et al. (hereinafter “Yan”).
Regarding claim 8, modified Usuda teaches the endoscope of claim 7, but neither Usuda nor Handte nor Segi expressly teach wherein the flexible printed circuit comprises a fourth portion extending laterally from the second portion or the third portion, a fifth portion extending distally from the fourth portion, and a light emitting diode portion extending from the fifth portion in the top-down direction, wherein the endoscope further comprises a light emitting diode electrically connected to the light emitting diode portion.
However, Yan teaches of an analogous endoscopic device wherein the flexible printed circuit (Fig. 1- main flexible plate 11) comprises a fourth portion extending laterally from the second portion or the third portion (see examiner’s annotated Fig. 1), a fifth portion extending (Fig. 1- first plate body 121), and a light emitting diode portion extending from the fifth portion in the top-down direction (Fig. 1- third plate body 123), wherein the endoscope further comprises a light emitting diode electrically connected to the light emitting diode portion (Fig. 2- lighting member 5; [0097]- The lighting member 5 is deposed on the third plate body 123).

    PNG
    media_image4.png
    397
    515
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Usuda to include a fourth portion extending laterally from the second portion or the third portion, a fifth portion extending distally from the fourth portion, and a light emitting diode portion extending from the fifth portion in the top-down direction, wherein the endoscope further comprises a light emitting diode electrically connected to the light emitting diode portion, as taught by Yan. It would have been advantageous to make the combination in order to guarantee electric connection and convenience assemblage and improve the stability of electric conduction-directed soldering and reduce the radial size of the package structure (abstract of Yan)
Regarding claim 17, modified Usuda teaches the method of claim 16, but neither Usuda nor Handte nor Segi expressly teach wherein the flexible circuit board includes a light emitting diode portion, the method further comprising: connecting a light emitting diode to the light emitting diode portion of the flexible circuit board; and providing a light emitting diode holder comprising a proximal portion and a first portion extending distally from the proximal portion and having a distal surface abutting the light emitting diode portion of the flexible circuit board.
However, Yan teaches of an analogous endoscopic device and method wherein the flexible circuit board includes a light emitting diode portion (Fig. 1- third plate body 123), the method further comprising: 
	connecting a light emitting diode to the light emitting diode portion of the flexible circuit board (Fig. 2- lighting member 5; [0097]- The lighting member 5 is deposed on the third plate body 123); and 
	providing a light emitting diode holder comprising a proximal portion and a first portion extending distally from the proximal portion and having a distal surface abutting the light emitting diode portion of the flexible circuit board (see examiner’s annotated Fig. 3).

    PNG
    media_image5.png
    419
    604
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Usuda to include a light (abstract of Yan).
Regarding claim 20, modified Usuda teaches the method of claim 19, but neither Usuda nor Handte nor Segi expressly teach wherein the flexible printed circuit comprises a fourth portion extending laterally from the second portion or the third portion, a fifth portion extending distally from the fourth portion, and a light emitting diode portion extending from the fifth portion in the top-down direction, the method further comprising electrically connecting a light emitting diode to the light emitting diode portion.
However, Yan teaches of an analogous endoscopic device wherein the flexible printed circuit (Fig. 1- main flexible plate 11) comprises a fourth portion extending laterally from the second portion or the third portion (see examiner’s annotated Fig. 1), a fifth portion extending distally from the fourth portion (Fig. 1- first plate body 121), and a light emitting diode portion extending from the fifth portion in the top-down direction (Fig. 1- third plate body 123), the method further comprising electrically connecting a light emitting diode to the light emitting diode portion (Fig. 2- lighting member 5; [0097]- The lighting member 5 is deposed on the third plate body 123)
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Usuda to include wherein the flexible printed circuit comprises a fourth portion extending laterally from the second portion or the third portion, a fifth portion extending distally from the fourth portion, and a light emitting diode portion extending from the fifth portion in the top-down direction, the method further comprising electrically connecting a light emitting diode to the light emitting diode portion, as taught by Yan. It would have been advantageous to make the combination in order to guarantee electric connection and convenience assemblage and improve the stability of electric conduction-directed soldering and reduce the radial size of the package structure (abstract of Yan).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0287060 to Usuda et al. (hereinafter “Usuda”) and in view of CN104995907A to Handte et al. (hereinafter “Handte”) and EP 2677736 A1 to Segi et al. (hereinafter “Segi”) and in further view of U.S. Publication No. 2022/0061630 to Yan et al. (hereinafter “Yan”) and U.S. Publication No. 2018/0168041 to Govrin et al. (hereinafter “Govrin”).
Regarding claim 9, modified Usuda, as modified by Yan, teaches the endoscope of claim 8, but neither Usuda nor Handte nor Segi nor Yan expressly teach further comprising a light guide adjacent the light emitting diode and positioned proximally thereof.
However, Govrin teaches of an analogous endoscopic device further comprising a light guide adjacent the light emitting diode and positioned proximally thereof (Fig. 2- LEDs 28 & light guides 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Usuda, as modified by ([0034] of Govrin).
Regarding claim 10, modified Usuda, as modified by Yan and Govrin, teaches the endoscope of claim 9, but neither Usuda nor Handte nor Segi nor Govrin expressly teach further comprising a light emitting diode holder comprising a proximal portion and a first portion extending distally from the proximal portion and having a distal surface abutting the light emitting diode portion of the flexible circuit board.
However, Yan teaches of an analogous endoscopic device further comprising a light emitting diode holder comprising a proximal portion and a first portion extending distally from the proximal portion and having a distal surface abutting the light emitting diode portion of the flexible circuit board (see examiner’s annotated Fig. 3).

    PNG
    media_image5.png
    419
    604
    media_image5.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Usuda, in view of Govrin, to include a light emitting diode holder, as taught by Yan. It would have been advantageous to (abstract of Yan).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0287060 to Usuda et al. (hereinafter “Usuda”) and in view of CN104995907A to Handte et al. (hereinafter “Handte”) and EP 2677736 A1 to Segi et al. (hereinafter “Segi”) and in further view of U.S. Publication No. 2012/0229615 to Kirma et al. (hereinafter “Kirma”).
Regarding claim 13, modified Usuda teaches the endoscope of claim 12, but neither Usuda nor Handte nor Segi expressly teach further comprising a bending section having a distal end segment connected to the housing.
However, Kirma teaches of an analogous endoscopic device further comprising a bending section having a distal end segment connected to the housing ([0048]- Tip section 200 may be turnable by way of flexible shaft (not shown) which may also be referred to as a bending section, for example a vertebra mechanism).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Usuda to include a bending section having a distal end segment connected to the housing, as taught by Kirma. It would have been advantageous to make the combination in order to turn the tip section ([0048] of Kirma).



Appendix

    PNG
    media_image6.png
    742
    1103
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795